UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENYAITTA (CROSBY) FOREMAN,

                                Plaintiff,

                    -against-
                                                                 21-CV-3231 (LTS)
COMMISSION ON QUALITY CARE; NEW
                                                         ORDER OF DISMISSAL UNDER
YORK CITY HEALTH & HOSPITALS;
                                                             28 U.S.C. § 1915(g)
BUREAU OF PRISONS; NYC/NYS
COMMISSION OF CORRECTIONS;
CENTER FOR DISEASE CONTROL,

                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who was detained in the Anna M. Cross Center on Rikers Island when he filed

this action pro se, is now detained in Manhattan Hospital Center pursuant to C.P.L. § 730.30.

(ECF No. 5.) Under the Prison Litigation Reform Act (PLRA), a prisoner is “any person

incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or

adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or [a] diversionary program.” 28 U.S.C. § 1915(h).

       Plaintiff requests to proceed without prepayment of fees, that is, in forma pauperis (IFP).

Plaintiff is barred, however, under the PLRA’s “three-strikes” rule from filing any new action IFP

while a prisoner. See Foreman v. Davis, ECF 1:15-CV-0630, 4 (S.D.N.Y. Feb. 17, 2015) (listing

cases), appeal denied, No. 15-2207 (2d Cir. Mar. 8, 2016) (dismissing appeal as lacking an

arguable basis in law or fact). That order relied on 28 U.S.C. § 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.
        Although Plaintiff has filed this new action seeking IFP status, his complaint does not

show that he is in imminent danger of serious physical injury. 1 Instead, Plaintiff asserts

generalized claims on behalf of others regarding COVID-19 preparedness and procedures in

New York City and federal courthouses and jails. (ECF No. 2, at 5.) Plaintiff is therefore barred

from filing this action IFP.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future action IFP while in custody, unless he is under imminent

threat of serious physical injury. 3 Id.

        Plaintiff’s request for pro bono counsel (ECF No. 6) is denied as moot.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




        1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
        2
          Plaintiff may commence a new action by paying the filing fees. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
        3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fees are paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                  2
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   May 3, 2021
         New York, New York

                                                    /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                               3
